Citation Nr: 0510931	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed 
perforated left eardrum.  

2.  Entitlement to service connection for a claimed hearing 
loss to include as secondary to left eardrum condition.  

3.  Entitlement to service connection for a claimed left knee 
disorder to include as secondary to the service-connected 
residuals of stab wound of the left thigh.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision of the RO.  

In September 2002, the veteran testified at a personal 
hearing held at the RO before a Decision Review Officer.  

The Board notes that, in December 2004, the veteran claimed 
service connection for low back and left hip pains.  Since 
the RO has not yet adjudicated these issues, they are now 
referred to the RO for the appropriate action.  

The issue of service connection f a hearing loss is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claims has been obtained.  

2.  The veteran did not manifest a left knee disorder or left 
eardrum perforation in service or for many years thereafter.  

3.  The currently demonstrated left knee degenerative joint 
changes are not shown to be due an injury or other event in 
service or to have been caused or aggravated by his service-
connected left thigh disability.  

4.  The veteran is not shown to have a left eardrum 
perforation due to any event or other incident in service.  


CONCLUSION OF LAW

1.  The veteran's left knee disability manifested by 
degenerative joint changes is not due to injury or disease 
that was incurred in or aggravated by service; nor may any 
arthritis be presumed to have been incurred in service; nor 
is any left knee disability proximately due to or the result 
of the service-connected left thigh disability.  . 38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).  

2.  The veteran is not shown to have a left eardrum 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letter dated in January 2005, the RO informed the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

In the April 2002 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent regulatory provisions 
regarding his claims of service connection on a direct and 
secondary basis.   The veteran was provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in November 2002.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  


Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2004).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  


Left knee condition 

Essentially, the veteran asserts that he developed a left 
knee condition after sustaining a stab wound injury to his 
left thigh in service.  He has stated that, while in-service, 
fluid was drained from his left knee.  

A review of the service medical records reflects no complaint 
or finding of a pertinent abnormality at the time of the 
entrance examination.  Scars of the lower left leg was noted 
on report of medical examination in December 1975.  

In May 1977, the veteran complained of "water on knees."  
The examiner observed normal knees on examination.  

In July 1978, the veteran was hospitalized for treatment of a 
stab wound injury to the left thigh.  The records indicate 
the veteran was stabbed with a pocket knife to, approximately 
1/2 inch deep.  The wound was noted to be primarily closed at 
the time he sought treatment, and the veteran was referred to 
the surgery clinic where a clot was drained.  

The veteran complained of having some knee pain and giving 
out on weight bearing.  The records indicate that the left 
thigh wound "resolved fairly rapidly."  After a small 
amount of left knee effusion developed, it was tapped.  After 
treatment, the left knee effusion was noted to have 
"resolved and never returned."  The knee joint was never 
erythematous or hot.  

The veteran was discharged with a well-healed left thigh 
wound and normal knee function and restored left lower 
extremity function.  The final diagnosis was that of 
cellulites, left leg, status post stab wound injury.  

On report of medical examination at separation in December 
1978, the examiner noted clinical findings referable to 
lesions of the right heel, skin graft of the left calf, and 
scars on the left thigh from puncture wound.  The veteran's 
complaints of leg cramps after physical training were noted.  

In September 1982, the veteran's private physician noted 
treatment for an injury to the left knee.  The veteran was 
hospitalized and underwent a menisectomy of the left knee in 
June 1982.  It was noted that the veteran convalesced 
satisfactorily and returned to work.  

The VA treatment records dated from January to August 2000 
reflect no complaint, treatment or diagnosis of any knee 
condition.  It was noted that the veteran had had a right hip 
replacement in 1994.  

On VA examination in September 2001, the veteran complained 
of having functional impairment and pain in the scar area.  
On physical examination, the examiner noted "a little round 
scar" about 1-centimeter above the patella.  

The examiner palpated the scar without difficulty.  The scar 
was noted to be thin, non-adherent, with no edema, 
inflammation or keloid formation.  The scar was pigmented, 
but there was no ulcer, breakdown or elevation.  

The examiner noted some depression.  The examiner noted no 
"real disfigurement."  There was no limitation due to the 
scar.  

The examiner opined that the veteran's left hip problem was 
"where the main difficulty [lay]."  The scar was not 
attached.  The examiner's impression was that of stab wound 
to the left thigh with complaints of pain and itching.   The 
examiner saw no loss of function or disability due to the 
scar wound or its consequence.  

On VA joints examination in November 2002, the veteran noted 
that his left knee gave out during service.  He was noted to 
have had left knee surgery in 1982 and arthroscopic surgery 
in the 1990's.  

At the time of the VA examination, the veteran had sustained 
further injury to his left knee and ankle from a fall.  Also, 
the veteran had surgery on his hips post-service.  The 
veteran had no arthritis but avascular necrosis of the hips 
was observed.  

On examination, the veteran's narrative history was noted to 
have been presented with difficulty and "seemed to be 
slanted to make the symptoms service related."  The examiner 
noted that the left knee moved without pain or crepitation in 
the patella.  No joint soreness was noted.  

The examiner observed left knee surgery scars on the lateral 
side of the knee.  The veteran had 0 degrees of extension and 
130 degrees of flexion with no problems.  Lateral pivot shift 
test was negative in the left knee.  The anterior drawer test 
and McMurray tests were negative.  The collateral ligaments 
were noted to be strong.  

On the left thigh, laterally, there was a 1/2-inch, round, 
little scar at the junction of the middle and lower third of 
the femur laterally where the veteran was stabbed.  The 
muscle in the calf and thigh appeared to be strong.  The x-
ray studies of the left knee showed mild degenerative joint 
disease with some removal of the proximal fibula.  

The VA examiner's impression was that the left knee condition 
was not likely due to the stab wound of the left thigh.  The 
history was noted to be "so slanted" that the examiner 
opined that the stab wound of the left thigh in no way could 
have produced the problems of the left knee which the veteran 
had suffered.  

In this case, the Board has considered the veteran's 
arguments, particularly in regard to the etiology of his 
current knee disability.  However, the veteran is a layman 
and not competent to offer an opinion as to questions 
involving medical diagnosis or causation as presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Without supporting competent evidence, the veteran's 
assertions that he currently suffers from a left knee 
disability as a result of disease or injury in service or a 
service-connected disability are not sufficient to 
substantiate his claim.  

The weight of the evidence in this case establishes that the 
veteran's left knee condition is not due to his service-
connected left thigh disability or other event or injury in 
service.  

While he was treated for some left knee effusion in service, 
this was show to be due to related to cellulites due to the 
wound of the left thigh.  The effusion is shown to have 
resolved following treatment, and no other left knee disorder 
was identified during service.  

The veteran is shown to have sustained post-service injuries 
to the left knee that required surgical treatment in 1982 and 
sometime in the 1990's.  

On recent examination, the VA examiner found no evidence to 
conclude that the left knee condition was related to the stab 
wound injury of the left thigh in service.  As such, the 
currently demonstrated left knee arthritis and joint changes 
are not shown to be due to any disease or injury in service.  

In view of the foregoing, the Board finds, on review of the 
entire record, that service connection for a left knee 
condition is not warranted.  


Perforated Left Ear Drum

The veteran asserts that, during his discharge examination, 
an individual told him that he had a hearing loss and 
perforated eardrum.  

However, a careful review of the service medical records 
shows no complaint, finding, or diagnosis referable to an ear 
disorder to a perforated eardrum.  

In February 1999, the veteran received private medical 
treatment for left otitis media with perforation that 
appeared to be a chronic process, rather than an acute 
lesion.  

In September 2002, the veteran testified at an RO hearing 
that, during service, he had been exposed to gunfire.  He did 
not recall having had any ear bleeding or treatment for any 
ear infection in service.  

The veteran only remembers being told by a warrant officer 
that he had hearing loss in his left ear and needed a hearing 
aid.  The veteran was noted to have been first diagnosed with 
a perforated eardrum in 1999.  

On a VA examination in November 2002, it was noted that the 
veteran did not know how he got the perforated eardrum in the 
service.  He denied having pain in the ears, vertigo or 
discharge.  He reported having itching in both ears but not 
having been treated for any ear condition to include the 
claimed left eardrum perforation.  

On examination, the veteran's history was noted to be vague.  
The auricles were normal with no edema, scale, discharge or 
abrasions observed in the external canals.  The tympanic 
membrane on the left was clear with a healed scar, 
posteriorly.  Otherwise, the eardrums appeared normal.   

The examiner noted no infection or polyps in the ears or 
evidence of Meniere's disease, nystagmus, vertigo or Romberg.  
The examiner's impression was that of history of perforation 
of the left eardrum with no disease found in the left ear at 
the present time.  

The examiner indicated that he could not state when the 
perforation occurred given the veteran's history, but opined 
that the claimed hearing loss was not likely due to any 
perforation or noise exposure in service.  The examiner added 
that it was likely that tinnitus was not service related 
either.  

In this case, the Board notes that the medical records are 
negative for any ear complaints or findings at any time in 
service or at the time of the separation examination in 1978.  

Moreover, a VA examiner recently found evidence of a healed 
left eardrum perforation, but no current left ear disease.  

While a private medical record reveals a 1999 diagnosis of 
chronic left eardrum perforation, there is no competent 
evidence linking any left eardrum disability to any event or 
incident in service.  

While the veteran contends that his left eardrum perforation 
is related to his active service, his statements alone are 
not sufficient to establish his claim of service connection 
for this condition based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His own history referable 
to the left eardrum perforation also was noted to be unclear 
during the recent VA examination.  

The Board notes that there is nothing in the medical evidence 
to link any left eardrum perforation to his period of active 
service.  The first evidence of eardrum perforation is dated 
in February 1999.  

Thus, based on its review of the record, the Board finds that 
the veteran is not shown to have current disability due to a 
left eardrum perforation that was incurred in or aggravated 
by active service.  

Here, as the preponderance of the evidence is against the 
claim, service connection for left eardrum perforation must 
be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. 38 U.S.C.A. § 5107.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for left eardrum perforation is denied.  


REMAND

The veteran stated that his he was exposed to noise from 
artillery and gunfire in the military and was not issued 
proper hearing protection.  The veteran's DD Form 214 showed 
his military occupation specialty was that of an indirect 
fire infantryman.  

In this case, the veteran also has provided competent 
testimony about his noise exposure in service.  

Also, there is medical evidence of a current bilateral 
hearing loss condition.  However, on VA audiometric 
examination in November 2002, the examiner noted poor 
consistency on for pure tone responses.  Pure tones were 
retested and the VA examiner noted variability between the 
original and retest suggested "poor intra test 
consistency."  The examiner was unable to make an opinion 
regarding the veteran's hearing loss and service as the audio 
tests did not provide consistent results.  

In this regard, the veteran should be accorded another VA 
audio examination in order to obtain adequate evidence on 
which to fairly decide his claim.  The RO should ask the 
examiner to consider the veteran's service medical records 
carefully, to include the two audiogram reports attached to 
his separation physical documents.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2003).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake to contact 
the veteran in order to have him provide 
information concerning all treatment 
received for his claimed hearing loss 
since.  Based on his response, the RO 
should undertake all indicated action to 
assist the veteran in obtaining copies of 
all clinical records from any identified 
treatment source.  He also should be 
asked to provide competent evidence to 
support his assertions that he has 
current hearing disability due to disease 
or injury in service.  

2.  The RO should arrangements for the 
veteran to be afforded a VA examination 
in order to determine the nature and 
likely etiology of the claimed hearing 
loss.  The claims folder should be made 
to the examiner for review.  The examiner 
should note the review of the November 
2002 examination reports.  The examiner 
should note a review of the two audiogram 
reports attached to the 1978 report of 
medical examination.  All indicated 
testing should be performed.  Based on 
his/her review of the case, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
a current hearing loss disability due to 
noise exposure or other disease or injury 
in service, to include a claimed 
perforation of the left eardrum.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's remaining claim.  If any 
benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


